948 F.2d 1281
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.MADISON CABLEVISION, INCORPORATED, a Delaware Corporation,Plaintiff-Appellant,v.The CITY OF MORGANTON, NORTH CAROLINA;  Mayor Mel Cohen, inhis official capacity;  City Manager Douglas O. Bean, in hisofficial capacity;  Council Members Robert H. Choate;Mollie M. Darwin;  Alfred W. Hamer, Jr.;  and Danny H.Lingerfelt, in their official capacities, Defendants-Appellees,andTele-Communications, Incorporated, Defendant.
No. 90-1500.
United States Court of Appeals, Fourth Circuit.
Argued March 8, 1991.Decided Nov. 22, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Shelby.   Woodrow Wilson Jones, Senior District Judge.  (CA-86-5-SH-C)AT1  Argued:  Randall Maitland Roden, Tharrington, Smith & Hargrove, Raleigh, N.C., for appellant;  Joseph Leonard Van Eaton, Spiegel & McDiarmid, Washington, D.C.;   Thomas G. Smith, Crews & Hancock, Fairfax, Va., for appellees.
On Brief:  Wade H. Hargrove, Tharrington, Smith & Hargrove, Raleigh, N.C., for appellant;  James N. Horwood, Donald Weightman, Lisa Gelb, Spiegel & McDiarmid, Washington, D.C.;   Steve B. Settlemyer, Morganton, N.C., W. Harold Mitchell, Mitchell, Blackwell & Mitchell, P.A., Valdese, N.C., for appellees.
W.D.N.C.
AFFIRMED.
Before WIDENER and SPROUSE, Circuit Judges, and HIRAM H. WARD, Senior United States District Judge for the Middle District of North Carolina, sitting by designation.
OPINION
PER CURIAM:


1
Madison Cablevision Inc.  (Madison Cable) appeals from the district court's grant of summary judgment for defendants City of Morganton, and its mayor and city council and city manager, in this action.   We refer to the defendants as the City.   Madison Cable brought suit when its cable franchise expired and was not renewed by the City.   It sought injunctive, declaratory, and monetary relief.   The district court granted the City partial summary judgment, stayed further proceedings, and directed Madison Cable to institute a state court action with regard to certain state statutory and constitutional issues raised in Madison Cable's complaint.   The North Carolina Supreme Court resolved the state law issues in favor of the City and that decision is reported as  Madison Cablevision v. City of Morganton, 325 N.C. 634, 386 S.E.2d 200 (1989).


2
Thereafter, the City moved for reconsideration of the district court's partial summary judgment order.   On reconsideration, the district court granted the City summary judgment as to Madison Cable's remaining claims, and entered judgment dismissing the suit with prejudice.   Madison Cable appeals.


3
We have considered the record and the briefs of the parties and have heard oral argument in this case.   We are of opinion that Madison Cable's suit was properly dismissed and affirm the judgment of the district court for the reasons stated by the district court in its careful and thoughtful opinions and orders.


4
AFFIRMED.